Citation Nr: 0111942
Decision Date: 04/25/01	Archive Date: 05/21/01

DOCKET NO. 99-04 375A              DATE APR 25, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an increased initial rating for left knee
disability, evaluated as noncompensable prior to January 7, 1999
and 10 percent disabling thereafter.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel

INTRODUCTION

The veteran had active military duty from February 1986 to October
1993.

This matter comes before the Board of Veterans' Appeals (Board) ()n
appeal of a rating decision by the Montgomery, Alabama, regional
office (RO) of the Department of Veterans' Affairs (VA).

A videoconference hearing at the RO was held before the undersigned
member of the Board in Washington, D.C., in February 2001.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

2 -

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1991;); VA O.G.C. Prec. Op. No. 16-92 (July 24,
1992) (published at 57 Fed. Reg. 49,747 (1992)). Therefore, for
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

During the veteran's hearing in February 2001, the issue of
entitlement to an earlier effective date for the grant of service
connection for a left knee disability was raised. The Board finds
that this issue is intertwined with the issue in appellate status
and must be adjudicated by the RO. See Harris v. Derwinski. 1 Vet.
App. 180, 183 (1991).

The United States Court of Appeals for Veterans Claims (Court) has
held that when a diagnostic code provides for compensation based
upon limitation of motion, that the provisions of 38 C.F.R. 4.40
and 4.45 (1998) must also be considered, and that examinations upon
which the rating decisions are based must adequately portray the
extent of functional loss due to pain "on use or due to flare-ups."
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995). The January 1999 VA
examination report contains responses to questions. However, the
questions are not included in the report. In view of the above the
Board finds that another VA examination is warranted.

The Board notes that the Court has held that at the time of an
initial rating, separate ratings could be assigned for separate
periods of time based on the facts found-a practice known as
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

3 -

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

2. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA and private
medical records pertaining to treatment for the left knee
disability since his discharge from active duty to the present
which have not been previously submitted.

3. The RO is requested to obtain copies of the medical records from
the VA medical facility in Birmingham, Alabama covering the period
from June 1999 to the present.

4. It is requested that the RO schedule the veteran for a VA
examination by an orthopedist for the purpose of ascertaining the
severity of his service- connected left knee disability. The
examination should include all necessary tests and studies,
including X-rays. The examiner must be afforded an opportunity to
review the veteran's claims file and Remand prior to the
examination. The left knee should be examined for limitation of
motion. The examiner should be requested to note the normal ranges
of motion of the knee.

4 -

Additionally, the examiner should be requested to determine whether
the knee exhibit weakened movement, excess fatigability, or
incoordination attributable to the service-connected disability,
and, if feasible, these determinations should be expressed in terms
of the degree of additional range of motion lost or favorable or
unfavorable ankylosis due to any weakened movement, excess
fatigability, or incoordination. The examiner should also be asked
to express an opinion as to the degree to which pain could
significantly limit functional ability during flare-ups or when the
knee is used repeatedly over a period of time. See DeLuca v. Brown,
8 Vet. App. 202 (1995).

5. The RO is requested to adjudicate the issue of entitlement to an
effective date prior to March 7, 1994 for the grant of service
connection for a left knee disability. If the benefit sought is not
granted the veteran and his representative should be notified of
that denial and of his appellate rights.

6. Thereafter, the RO should readjudicate this claim to include
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995); Fenderson
v. West, 12 Vet. App. 119 (1999). If the benefit sought on appeal
remains denied, the appellant and his representative should be
provided a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

5 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 -




